DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 1/4/2020. This Action is made FINAL.
Claims 2, 10, 14 were canceled.
Claims 1, 3-9, 11-13, 15-21 are pending for examination.

Response to Arguments
Applicant’s arguments, see page 8-9, filed "The present rejections under § 103 should be withdrawn at least because Wang does not teach or suggest that a first item of cargo is traveling between a first location and a first destination, and a second item of cargo is traveling between a second location and a second destination, and wherein the first location, the first destination, the second location, and the second destination are different from one another", with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gupta (US20200225047A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining a route density that is a measure of a number of items of cargo traveling between specified locations and destinations per unit of distance traveled; means for determining a route for the vehicle based on a maximum route density; and means for actuating the vehicle means for determining the route density based on a combined set of the locations and destinations of specified items of cargo” in claim 10, “means for determining the route based on a distance between one of the locations and destinations and another of the locations and destinations” in claim 11, and  “means for determining a route density for each pair of one location and one destination, and to determine a maximum route density from the determined route densities” in claim 12 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification paragraph 5, “a system includes a computer including a processor and a memory, the memory including instructions executable by the processor to determine a route density that is a measure of a number of items of cargo traveling between specified locations and destinations per unit of distance traveled, determine a route for each of a plurality of vehicles based on a maximum route density, and instruct a plurality of computers to actuate components of the plurality of vehicles to move along the routes”. Accordingly, the means is interpreted as a computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11-13, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20150063123A1) in view of Seally (US PG Pub US20170300049A1) further in view of Gupta (US20200225047A1).

	In regards to claim 1, Wang teaches a system, comprising a computer including a processor and a memory (Wang Fig. 5), the memory including instructions executable by the processor to:
	determine a route density that is a measure of a number of items of cargo traveling between specified locations and destinations per unit of distance traveled(Wang: Fig. 2 Element 220; Para 39 “At operation 220, a payload delivery capacity for each of the plurality of return routes is calculated. The payload delivery capacity refers to the total payload that may be delivered for a given return route based on the number and location of nodes in the path as well as the transmission capacity of an edge included in the route”)…
	determine a route for each of a plurality of vehicles based on a maximum route density(Wang: Fig.2 Element 230; Para 41 “At operation 230, an advised return route may be selected from the plurality of return routes based on the payload delivery capacities of the plurality of return routes. An advised return route may be selected for each possible starting node based on the payload delivery capacities of each of the plurality of return routes. The return route with the greatest payload delivery capacity will be selected for each starting node. In some embodiments, the greatest payload delivery capacity may be shared by two or more return routes. Consistent with this embodiment, the return route with the least routing distance may be selected as the advised return route”) that considers possible routes for travel of the first and second items of cargo that include the first location, the first destination, the second location, and the second destination in different possible orders (Wang: Table 1; Para 18 “The demand information may provide an outbound demand value for each respective node of the network. The outbound demand may relate to the payload desired from a particular node … the payload may be packages, parcels or other types of cargo”; Para 36 “at operation 215 a plurality of return routes are determined for each starting node of the network graph. The starting node may be any node in the network graph with an outbound demand. Each return route originates at the starting node, creates a path through the network that connects two or more nodes, and returns back to the starting node at the termination of the path”; Para 41 “At operation 230, an advised return route may be selected from the plurality of return routes based on the payload delivery capacities of the plurality of return routes. An advised return route may be selected for each possible starting node based on the payload delivery capacities of each of the plurality of return routes. The return route with the greatest payload delivery capacity will be selected for each starting node”; i.e. table 1 encompasses …
Yet Wang do not teach …wherein a first item of cargo is traveling between a first location and a first destination, and a second item of cargo is traveling between a second location and a second destination, and wherein the first location, the first destination, the second location, and the second destination are different from one another;
…possible routes for travel of the first and second items of cargo that include the first location, the first destination, the second location, and the second destination in different possible orders such that the possible routes have a plurality of different starting and ending locations; and
instruct a plurality of computers to actuate components of the plurality of vehicles to move along the routes.
However, in the same field of endeavor, Seally teaches instruct a plurality of computers to actuate components of the plurality of vehicles to move along the routes (Seally: Para 5 “A closed transport system network controller generates a route for a requested journey, determining the commencement time of the journey from the origin point such that the vehicle executes the journey free of collisions with other vehicles in the closed transport system. The network controller provides steering and speed instructions in order for the vehicle to execute the route in the prescribed manner. The network controller controls all vehicles in the closed transport system such that, on a macro level, the capacity of the closed transport system is generally maximized”; Para 11 “The processor is configured to determine distance values from an origin of the journey route corresponding to each vertex and waypoint of the journey route, to generate vehicle speed and steering values corresponding to each segment of the journey route, and to combine the vehicle Once generated, the network controller 160 sends a journey instruction set 120 that specifies to the vehicles the precise steering and speed instructions corresponding to the generated route. Once received, the vehicle 110 proceeds to autonomously execute the instructions of the journey instruction set 120”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify system of Wang with the feature of instruct a plurality of computers to actuate components of the plurality of vehicles to move along the routes disclosed by Seally. One would be motivated to do so for the benefit of “the network controller controls all vehicles in the closed transport system such that, on a macro level, the capacity of the closed transport system is generally maximized” (Seally: Para 5).
Yet the combination of Wang and Seally do not teach …wherein a first item of cargo is traveling between a first location and a first destination, and a second item of cargo is traveling between a second location and a second destination, and wherein the first location, the first destination, the second location, and the second destination are different from one another;
…possible routes for travel of the first and second items of cargo that include the first location, the first destination, the second location, and the second destination in different possible orders such that the possible routes have a plurality of different starting and ending locations.
 …wherein a first item of cargo is traveling between a first location and a first destination, and a second item of cargo is traveling between a second location and a second destination, and wherein the first location, the first destination, the second location, and the second destination are different from one another (Gupta: Fig. 3B; Para 39 “one or more travels and travel routes may be determined and synthesized on the map. In FIG. 3B, two convoys are shown as truck icons geared up at locations A and F and are also listed in an information column. The first convoy involves four trucks from origin A to destination F via three stops, carrying cargo “aa” and “bb”. The second convoy involved seven trucks from origin G to destination J, carrying cargo “dd”. The number of trucks is also shown at the corresponding truck icon on the map”);
… possible routes for travel of the first and second items of cargo that include the first location, the first destination, the second location, and the second destination in different possible orders such that the possible routes have a plurality of different starting and ending locations(Gupta: Fig. 3B; Para 39 “In FIG. 3B, two convoys are shown as truck icons geared up at locations A and F and are also listed in an information column. The first convoy involves four trucks from origin A to destination F via three stops, carrying cargo “aa” and “bb”. The second convoy involved seven trucks from origin G to destination J, carrying cargo “dd”; Para 41 “the determined primary route is A-B-D-E-F for the shortest travel distance. However, route segment B-D is below 30% of recommendation level, as plagued by twenty events that can negatively impact travels on this route segment. An alternative route A-B-C-E-F is also determined, presenting a less risky choice”; i.e. Fig. 3B shows primary route and alternate route which encompasses possible routes for travel of the first and second items of cargo that include the first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify system of the combination of Wang and Seally with the feature of …wherein a first item of cargo is traveling between a first location and a first destination, and a second item of cargo is traveling between a second location and a second destination, and wherein the first location, the first destination, the second location, and the second destination are different from one another; …possible routes for travel of the first and second items of cargo that include the first location, the first destination, the second location, and the second destination in different possible orders such that the possible routes have a plurality of different starting and ending locations disclosed by Gupta. One would be motivated to do so for the benefit of “determining one or more routes that begin at some origin and end at one or more destinations” (Gupta: Para 22).

In regards to claim 3, the combination of Wang, Seally, and Gupta teaches the system of claim 1, and Wang further teaches the instructions further include instructions … to determine at least one route to maximize a route density for a joined cluster combining the first and second clusters (Wang: Fig. 3A and 3B ; Para 29 “FIG. 2 is a flow diagram illustrating an example method 200 of routing selection based on distance and capacity limitations, according to an example embodiment. In this example, the method 200 may include operations such as obtaining network demand information at operation 205, generating a simplified demand graph at operation 210, generating a plurality of return routes at operation 215, determining a payload delivery capacity of each return route at operation 220, determining a routing distance of each return route at operation 225, selecting an advised return route at operation 230, assigning a particular payload nodes 302-310, which are connected by edges 312-322. The simplified demand graph 350 is also illustrated to include effective demands, which are denoted by arrows connecting each of the nodes 302-310 and having a weighted demand value. The effective demands may be calculated as discussed above with respect to operation 215. For example, the determination of effective demand of the pair of nodes 302-304 may comprise subtracting the outbound demand of 302 from the outbound demand of 304 (e.g., effective demand=100−80)”; Para 41 “At operation 230, an advised return route may be selected from the plurality of return routes based on the payload delivery capacities of the plurality of return routes. An advised return route may be selected for each possible starting node based on the payload delivery capacities of each of the plurality of return routes. The return route with the greatest payload delivery capacity will be selected for each starting node. In some embodiments, the greatest payload delivery capacity may be shared by two or more return routes. Consistent with this embodiment, the return route with the least routing distance may be selected as the advised return route”) while Gupta further teaches the instructions further include instructions to determine a first cluster including the first location and the first destination of a first item of cargo, to determine the second cluster including the second location and the second destination of the second item of cargo (Gupta: Fig. 3B; Para 39 “The first convoy involves four trucks from origin A to destination F via three stops, carrying cargo “aa” and “bb”. The second .

In regards to claim 4, the combination of Wang, Seally, and Gupta teaches the system of claim 1, and Wang further teaches the instructions further include instructions to determine the route based on a distance between one of the locations and destinations and another of the locations and destinations (Wang: Para 15 “the method may further include generating a simplified demand graph based on the outbound demand of each node and a distance between each node pair. The simplified demand graph may comprise the nodes, the directed edges and an effective demand of each node. The method may further include generating a plurality of return routes for the simplified network graph. Each of the plurality of return routes is a path that originates and terminates at the same node and spans two or more nodes of the simplified demand graph. A payload delivery capacity and routing distance may then be calculated for each of the plurality of returning routes. For each starting node, an advised return route is selected from the plurality of return routes based in part on the payload delivery capacity of the advised return route. The return routes with the greatest payload delivery capacity will be selected as the advised return route. In cases in which two or more return routes share the greatest payload delivery capacity, the return route with the shortest routing distance will be selected. In some embodiments, the network demand information may be periodically updated. The method may be repeated upon receipt of updated network demand information”).

In regards to claim 5, the combination of Wang, Seally, and Gupta teaches the system of claim 1, and Wang further teaches the instructions further include instructions to determine a route density for each pair of one location and one destination, and to determine a maximum route density from the determined route densities (Wang: Para 25 “the optimization modules 106 may also include one or more route selection modules 112. The route selection modules 112 may select an advised return route for each potential starting node based on the respective payload delivery capacity of each of the possible routes. To this end, the route selection modules 112 may be configured to determine the payload delivery capacity of each of the possible routes. The payload delivery capacity refers to the total payload that may be delivered for a given route. For each potential starting node, the route selection modules 112 may select the route with the greatest payload delivery capacity as the advised return route”).

In regards to claim 6, the combination of Wang, Seally, and Gupta teaches the system of claim 1, and Wang further teaches the route includes a sequential list of stops, each stop being one of the locations and destinations, and wherein the instructions further include instructions to determine the route to minimize the distance between consecutive stops (Wang: Para 36 “Returning again back to FIG. 2, at operation 215 a plurality of return routes are determined for each starting node of the network graph. The starting node may be any node in the network graph with an outbound demand. Each return route originates at the starting node, creates a path through the network that connects two or more nodes, and returns back to the starting node at the termination of the path. In some embodiments, the plurality of return routes may include each possible return route for a given starting node. The generating of the plurality of return routes may comprise applying a BFS algorithm on the simplified demand graph. The BFS algorithm may begin at a starting node (e.g., a node having an outbound demand) and inspect each of the neighboring nodes sharing an edge with the starting node. For each of the neighboring nodes, the BFS algorithm may in turn identify and inspect their neighboring nodes. This process may continue until the BFS algorithm returns back to the starting node. Each path taken by the BFS algorithm may be included in the plurality of return routes. In some embodiments, the return routes included in the plurality of return routes may be limited to those return routes having a maximum and/or minimum routing distance”).

In regards to claim 7, the combination of Wang, Seally, and Gupta teaches the system of claim 1, and Wang further teaches the instructions further include instructions to identify a starting point for one of the routes(Wang: Para 36 “Returning again back to FIG. 2, at operation 215 a plurality of return routes are determined for each starting node of the network graph. The starting node may be any node in the network graph with an outbound demand. Each return route originates at the starting node, creates a path through the network that connects two or more nodes, and returns back to the starting node at the termination of the path. In some embodiments, the plurality of return routes may include each possible return route for a given starting node. The generating of the plurality of return routes may comprise applying a BFS algorithm on the simplified demand graph. The BFS algorithm may begin at a starting node (e.g., a node having an outbound demand) and inspect each of the neighboring nodes sharing an edge with the starting node. For each of the neighboring nodes, the BFS algorithm may in turn identify and inspect their neighboring nodes. This process may continue until the BFS algorithm returns back to the starting node. Each path taken by the BFS algorithm may be included in the plurality of return routes. In some embodiments, the return routes included in the plurality of return routes may be limited to those return routes having a maximum and/or minimum routing distance”) while Seally further teaches identify the vehicle having a location closest to the starting point, and to instruct the computer of the identified vehicle to actuate a component of the identified vehicle to move the identified vehicle to the starting point(Seally: Para 154 “The resource manager 425 is also operable to ensure that the correct vehicle type is selected to perform a requested journey, and to locate the closest appropriate vehicle. A ‘time to job origin’ is calculated by the resource manager 425, by adding the time until the end of the current job (if the vehicle is currently occupied and includes an unloading time estimate) to the time to travel to the job origin. Any rights over vehicles (private or special use) are also verified”; Para 9 “The method further includes determining, by a processor of the network controller, an available vehicle of the plurality of vehicles for executing the requested journey, and generating, by the processor, an allocation route to move the available vehicle from its available location to the origin location of the requesting party. The method includes verifying, by the processor, the allocation route is free of any projected collisions, generating, by the processor, an allocation journey instruction set, and transmitting the allocation journey instruction set to the available vehicle”).

In regards to claim 8, the combination of Wang, Seally, and Gupta teaches the system of claim 1, and Wang further teaches the instructions further include instructions to determine a vehicle cargo capacity (Wang: Para 22 “The transmission capacity of an edge may be based on a particular transmission vehicle used to transmit network traffic”) while Seally further teaches upon determining that the number of items of cargo for one of the routes exceeds the vehicle cargo capacity, actuate a component in a second vehicle to move the second vehicle along the route (Seally: Para 205 “Generally, the station manager maintains a list of available platforms and a list of incoming vehicles, matching the two in order to load/unload passengers 130. The station manager routes incoming vehicles to the appropriate available platform and monitors ingress and determining that an over-capacity situation is highly likely, it routes one or more vehicles into an emergency siding to provide temporary capacity relief”).

As per claim 9, it recites a system having limitations similar to those of claim 1 and therefore is rejected on the same basis. Wang teaches a vehicle including vehicle components (Para 22 “The transmission capacity of an edge may be based on a particular transmission vehicle used to transmit network traffic. The mode of transmission vehicle may vary depending on the network type and the characteristics of the elements comprising the network. For example, in communication networks the transmission vehicle may be a data packet. In transportation networks the transmission vehicle may be a delivery truck or other delivery automobile” and means (Wang: Fig. 5; Para 63 “FIG. 5 is a block diagram of machine in the example form of a computer system 500 within which instructions 524 for causing the machine to perform any one or more of the methodologies discussed herein may be executed”) for completing the functions. 

As per claim 11, it recites a system having limitations similar to those of claim 4 and therefore is rejected on the same basis.

As per claim 12, it recites a system having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 13, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 15, it recites a method having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 16, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 17, it recites a method having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 18, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 19, it recites a method having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 20, it recites a method having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 21, it recites a system having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668